DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7 and 8 are amended.
Claims 2-6 are previously presented. 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, the limitation “a determination circuit configured to determine whether a leak current of a specific monitoring circuit among a plurality of monitoring circuits driven using electric power stored in two or more battery units associated as a monitoring target is equal to or more than a first reference” should read “a determination circuit configured to determine whether a leak current of a specific monitoring circuit among a plurality of monitoring circuits driven using electric power stored in two or more battery units associated as a monitoring target among a plurality of battery units is equal to or more than a first reference” to introduce appropriate antecedence basis for the following limitation. The amended language results in claim 1 reciting similar language as the other independent claims.
In claim 1, the limitation “a comparison result of comparison between a proportion …” should read “a comparison result of a comparison between a proportion …”

In claim 4, the examiner proposes the following adjustment to the proposed claim, to read “The monitoring device according to claim 1, wherein the predetermined period is a period selected from the group consisting of charge, discharge, and charge and discharge of the plurality of battery units” to recite appropriate antecedence basis.
In claim 5, the examiner proposes the following adjustment to the proposed claim, to read “The monitoring device according to claim 1, wherein the predetermined period is a period during which the plurality of battery units are being charged” to recite appropriate antecedence basis.
In claim 6, the limitation “The monitoring device according to claim 1, wherein the determination circuit determines whether a leak current of the specific monitoring circuit …” should read “The monitoring device according to claim 1, wherein the determination circuit determines whether the leak current of the specific monitoring circuit …” to recite appropriate antecedence basis.
In claim 7, the limitation “a comparison result of comparison between a proportion …” should read “a comparison result of a comparison between a proportion …”
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 02/08/2021, with respect to the rejection of claims 1-8 have been fully considered. In view of the amendments, the rejection of claims 1-8 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,800,247 B2, US 20090295227 A1, US 8259221 B1, US .

This application is in condition for allowance except for the following formal matters: 
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/LINA M CORDERO/Primary Examiner, Art Unit 2857